Judgment, Supreme *424Court, New York County (Carol E. Huff, J.), entered August 19, 2011, upon a jury verdict awarding plaintiff, inter alia, the principal amount of $400,000 for future pain and suffering over 20 years, unanimously affirmed, without costs.
Plaintiff was injured when, while attempting to board defendant’s bus, the doors closed on her and the bus started to drive away before coming to an abrupt stop. As a result, plaintiff suffered a herniation to her lumbar spine and two bulging discs to her cervical spine, resulting in radiculopathy, for which surgery was recommenced. Compensation for plaintiffs injuries did not deviate materially from what is reasonable compensation. Concur—Tom, J.P, Sweeny, Moskowitz, Manzanet-Daniels and Gische, JJ.